 THOMAS H. MARROW TRUCKING CO., ETC.271set platemaking, including camera operation, darkroom work,stripping, opaquirig, and plate burning, except insofar as any suchconduct is permitted under Section 8(b) (4) (D) of the Act.ST. Louis PRINTING PRESSMEN AND ASSISTANTSUNION No. 6, INC., AFFILIATED WITH INTER-NATIONAL PRINTING PRESSMEN AND ASSIST-ANTS UNION OF NORTH AMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 1520 Market Street, St. Louis, Missouri, Telephone No. 622-4156, if they have any question concerning this notice or compliancewith its provisions.Thomas H. Marrow Trucking Co. and Chairman E. Stonebrook,Petitioner,andTeamsters,Chauffeurs,Warehousemen &Helpers Union Local No. 542, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen&Helpers of America.'Case No. 31-RD-763.October 20, 1965DECISIONAND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerNorman H. Greer. The Hearing Officer's rulings made at the hear-in gs are free from prejudicial error and are hereby affirmed. There-after the Union filed briefs in support of its position.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andZagoria].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct and it will effectuate the purposes of the Act to assert jurisdictionherein.2.The labor organization - involved claims to represent certainemployees of the Employer.1As amended at the hearing.155 NLRB No. 29. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.No question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tion 9(c) (1) and Section 2(6) and (7) of the Act for the followingreasons:The Petitioner seeks a decertification election in a unit limited to theEmployer's office clerical employees.The Employer agrees that thisunit is appropriate.The Intervenor contends that: (1) The unitrequested by the Petitioner is inappropriate because the multiemployerunit of which the Employer was a member for more than 5 years is theonly appropriate unit, and (2) the current multiemployer contract isa bar to this proceeding.As we agree with the Intervenor's first con-tention, we do not reach the second.Pursuant to authorization given in 1958, the Employer has been aparty to successive multiemployer contracts covering these employees,of which the last expired June 30, 1964. The Employer contends thatit is not bound by the current multiemployer contract, running fromJuly 1, 1964, to March 31, 1967, because, it timely withdrew authorityto bargain from the association and has not individually signed thatcontract.Before negotiations for the current contract began, the Employerwithdrew the authority of California Trucking Association to repre-sent it for collective bargaining.-However, the Employer has neverindicated a desire to bargain on an individual basis.Thus, theEmployer did not respond to a letter from the Intervenor indicatinga willingness to change the bargaining pattern.Rather, when thenew multiemployer contract was executed the Employer accepted acopy and permitted the Intervenor to distribute copies to its employ-ees.The Employer has adhered to the terms and conditions of thecurrent multiemployer contract, including wages, dues checkoff, andpayments for health, welfare, and pension benefits.Indeed, theEmployer testified that as soon as he learned what the wage scale ofthe current contract was, he promptly applied it to his employees .3In these circumstances, and particularly in view of the continuedcheckoff of union dues, as provided in the current multiemployer agree-ment,4 we are unable to conclude that the Employer has unequivocallymanifested an intention to withdraw from the established multiem-ployer unit and to pursue a course of dealing individually with theIntervenor on a single-employer basis.Accordingly, we find that theEmployer's office employees are part of the established multiemployera It is not suggested that this was not an appropriate time for withdrawal.3It is also appears that the Employer, after the filing of this petition, reinstated hisauthorization to the California Trucking Association to bargain on its behalf as to em-ployees other than those involved hereindCf.Bethlehem Steel Company (Shipbuilding Division),136 NLRB 1500, 1502, affirmedin this respect 320 F. 2d 615 (CA 3), holding in substance that the continuity of acheckoff obligation rests on the continued existence of a valid agreementI CHAUFFEURS, TEAMSTERS & HELPERS, ETC.273unit, and that the unit here sought is inappropriate.We shall there-fore dismiss the petition.[The Board dismissed the petition.]Chauffeurs,Teamsters and Helpers"General"Local No. 200,affiliated with International Brotherhood of Teamsters,Chauf-feurs, and Warehousemen and Helpers of America[State Sandand Gravel Company; Hillview Sand and Gravel,Inc.]andFred H. SinnerandArthur A.Dietrich.Case No. 30-CB-9(formerly 13-CB-1654).October 21, 1965DECISION AND ORDEROn January 19, 1965, Trial Examiner W. Gerard Ryan issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a supporting brief, and the General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision and the entire record in this case, including theforegoing exceptions and briefs, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner with the follow-ing additions and modifications.1.The complaint alleges, and the Trial Examiner found, that theRespondent violated Section 8 (b) (2) of the Act by causing HillviewSand and Gravel, Inc., hereinafter called Hillview, to dischargeemployee Sinner and by causing State Sand and Gravel Company,hereinafter called State, to discharge and to reduce the seniority ofemployee Dietrich.The Respondent initially contends that the complaint in this pro-ceeding is barred by the 6-month proviso to Section 10(b) of the Act.'1This provides that...no complaint shall issue based upon any unfair labor practice occurring morethan six months prior to the filing of the charge with the Board and the service ofa copy thereof upon the person against whom such charge is made155 NLRB No. 31.